OPINION OF THE COURT
Per Curiam.
Respondent Sanford Postel was admitted to the practice of law in New York State by the First Judicial Department on June 18, 1962. At all times pertinent to this proceeding, respondent maintained an office for the practice of law in the First Judicial Department.
*475On July 11, 1990 respondent entered a plea of guilty in Supreme Court, New York County, to four counts of grand larceny in the second degree in violation of Penal Law § 155.40 (1), a class C felony; one count of forgery in the second degree in violation of Penal Law § 170.10 (1), a class D felony; one count of criminal possession of a forged instrument in the second degree in violation of Penal Law § 170.25, a class D felony; and one count of grand larceny in the third degree, in violation of Penal Law § 155.35, a class D felony. On October 17, 1990 respondent was sentenced to an indeterminate term of imprisonment of 1% to 5 years on each count, all counts to run concurrently.
This matter is before the court on the petition of the Departmental Disciplinary Committee for the First Judicial Department to strike the respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b), upon the ground that respondent was automatically disbarred by virtue of his aforementioned felony convictions, as prescribed by Judiciary Law § 90 (4) (a) and (e). Respondent has filed no opposition to this petition.
Upon his conviction respondent ceased to be an attorney. (Judiciary Law § 90 [4] [a].) Accordingly, the petition to strike the respondent from the roll of attorneys is granted in its entirety.
Carro, J. P., Ross, Asch, Kassal and Smith, JJ., concur.
Respondent’s name is ordered to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective April 16, 1991, as indicated.